On Rehearing
Appellant urges in his motion for rehearing that our original disposition of this case in effect passed upon the merits of the. alleged release, and that our holding is tantamount to a conclusion that the release of the appellee’s cause of action against the bus company was invalid. The trial court did not so hold, and it is not our intention to do so. We are not by any expression or implication of the opinion passing upon the merits of the appellant’s release to the bus company. The decisions of the district court and of this court are rendered without prejudice to the rights of any of the parties in the damage suit action, and without prejudice to any release which may have been given.
The motion for rehearing is overruled.